DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	This Office Action is in response to amendment filed 09/12/2022.
	Claims 1-16 are pending in this action.
	Claims 1, 7 and 14 are currently amended. 
	This Office Action is Final.

Response to Arguments
3.	Applicant's arguments filed 09/12/2022 have been fully considered but they are not persuasive. 
On page 9 of Applicant’s Remarks, Applicant argues that “Kim does not teach or suggest sensing the first region between the first region and the second region in which the display panel is divided and compensating pixels of the first region and the second region based on the amount of compensation calculated by using the sensing data sensing pixels of the first region, as claimed. Specially, Kim teaches compensation for the brightness of the logo region (including an edge) using external regions.  See Kim 0110.  That is Kim only compensates for a single region and accordingly, does not teach or suggest claim 1, as amended”
However, Examiner respectfully disagrees. First, Kim teaches a logo having two regions: edge region (i.e. outermost region of the logo) and logo region (i.e. inner region of the logo such as letters or figures) of as set forth in the rejection ([0108-0111]).
Secondly, [0120] of Kim teaches that “When the present invention uses only operation S604 of detecting the edge, operation S608 of compensating for a brightness may be performed immediately after the edge is detected by the edge detecting unit 432.”  Thus, it is clear that the edge region is sensed while the inner region of the logo is not sensed and both regions (edge region and inner region of the logo) are compensated in S608.  
It is noted that Kim teaches sensing the first region (par [0063], an edge detecting unit 432 that detects an edge corresponding to a boundary between the logo region and an external region of the logo region and par [0108], the edge is an outermost region of the logo region (letter region) and the second region (logo region (letter region)) in which the display panel is divided and compensating pixels of the first region (par [0108], the edge is an outermost region of the logo region) and the second region (inner region of the logo letters or pictures) based on the amount of compensation calculated by using the sensing data sensing pixels of the first region (par [0120] ([0120] discloses that “when the present invention uses only operation S604 of detecting the edge, operation S608 of compensating for a brightness may be performed immediately after the edge is detected by the edge detecting unit 432.”  Thus, it is clear that the edge region is sensed while the inner region of the logo is not sensed and both regions (edge region and inner region of the logo) are compensated in stepS608).  

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (US 2017/0084227 A1; hereinafter Bae) in view of Kim et al. (US 2014/0146071 A1; hereinafter Kim).

Regarding claim 1, Bae (Fig. 1) discloses a display device comprising:
a display panel (par [0046], display panel 100) comprising pixels (PX) (par [0047], the display panel 100 may include a plurality of pixels PX);
a sensing circuit (sensing circuit 500) configured to provide sensing data by sensing a degree of deterioration in pixels in at least one first region of the display panel (par [0051], the sensing circuit 500 may sense a sensing current flowing through the pixels PX according to a sensing reference voltage VSET (see FIG. 2) applied to the pixels PX to thereby measure respective deterioration of each of the pixels PX. The sensing circuit 500 may provide a sensing data SD corresponding to the sensing current to the controller 700); and
wherein the compensation circuit compensates for the deterioration in the pixels (par [0015] [0078], data compensator 770A) in the first region (par [0073], measured at a first pixel among pixels PX in a deterioration area of a display panel 100) and the second region (par [0073], which is measured at a last pixel among the pixels PX in the deterioration area of the display panel 100) using at least one of a minimum value, average value (par [0108], compensating the input image data IDATA using the average value of the first compensation data and the second compensation data), and maximum value of the amount of compensation based on a difference between the minimum value and the maximum value (par [0073], the sensing current variation ΔI may be set as a difference value corresponding to a difference between a sensing current I1 or I2 of the deteriorated pixel and the baseline.)
Bae does not teach:
a display panel comprising pixels and divided into at least one first region where deterioration is sensed and at least one second region where deterioration is not sensed; 
a compensation circuit configured to calculate an amount of compensation of each of the pixels in the first region using the sensing data and compensate for the deterioration in the pixels in the first region and the second region, based on the amount of compensation.
Kim (Figs. 3, 5, 6) teaches:
a display panel comprising pixels (pixels 50) and divided into at least one first region (par [0108], the edge is an outermost region of the logo) where deterioration is sensed (par [0063], an edge detecting unit 432 that detects an edge corresponding to a boundary between the logo region and an external region of the logo region) and at least one second region (logo region; i.e. inner region of logo such as letters pictures) where deterioration is not sensed ([0120] discloses that “when the present invention uses only operation S604 of detecting the edge, operation S608 of compensating for a brightness may be performed”. Thus, it is clear that the edge region is sensed while the inner region of the logo is not sensed)

a compensation circuit (par [0063], compensating unit 435) configured to calculate an amount of compensation of each of the pixels in the first region (par [0108], e.g. edge region, the edge is an outermost region of the logo region) using the sensing data and compensate for the deterioration in the pixels in the first region (par [0110] discloses that “a logo is composed of letters or a figure, and an edge of the letters or figure”, [0013] discloses that “in a second process, the edge detecting unit 432 performs a differential operation on the profile curve to detect pixels, corresponding to a portion having a differential value higher than a predetermined threshold value, as an edge” and [0115] discloses that “the brightness compensating unit 435 reduces a brightness of the logo region including the edge, and thus prevents a deterioration of the logo region in operation S608”) and the second region (e.g. inner region of the logo of letters or pictures) based on the amount of compensation ([0120] discloses that “when the present invention uses only operation S604 of detecting the edge, operation S608 of compensating for a brightness may be performed immediately after the edge is detected by the edge detecting unit 432.”  Thus, it is clear that the edge region is sensed while the inner region of the logo is not sensed and both regions (edge region and inner region of the logo) are compensated in stepS608).  

Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Bae with Kim to teach a display panel comprising pixels and divided into at least one first region where deterioration is sensed and at least one second region where deterioration is not sensed; a compensation circuit configured to calculate an amount of compensation of each of the pixels in the first region using the sensing data and compensate for the deterioration in the pixels in the first region and the second region. The suggestion/motivation would have been to improve a display quality.

Regarding claim 2, Bae and Kim disclose the display device of claim 1. 
Bae further teaches wherein when the difference is less than a reference value (par [0017], compensate the input image data by the second compensation data when the grayscale value of the input image data is less than or equal to the threshold grayscale value), the compensation circuit (par [0015] [0078], data compensator 770A) compensates for the deterioration in the pixels in the first region (par [0073], measured at a first pixel among pixels PX in a deterioration area of a display panel 100) and the second region (par [0073], which is measured at a last pixel among the pixels PX in the deterioration area of the display panel 100) using at least one of the minimum value, average value (par [0108], compensating the input image data IDATA using the average value of the first compensation data and the second compensation data), and maximum value of the amount of compensation. 

Regarding claim 3, Bae and Kim disclose the display device of claim 1. 
Bae does not teach wherein when the difference is equal to or more than the reference value, the compensation circuit compensates for the deterioration in the pixels in the first region based on an amount of compensation in which gradient weight has been applied to surrounding pixels based on a pixel having the maximum value of the amount of compensation.
Kim teaches wherein when the difference is equal to or more than the reference value (par [0083], when the pixel difference value between the two pieces of input video data is greater than or equal to the predetermined threshold value, the block accumulator may set a value of each of the pixels to 1), the compensation circuit (compensating unit 435) compensates for the deterioration in the pixels in the first region (edge region) based on an amount of compensation in which gradient weight has been applied to surrounding pixels based on a pixel having the maximum value of the amount of compensation ([0132], When a pixel composing a central portion of the mask 10 is disposed at a pixel (i.e., a pixel included in the logo region) illustrated as 1 in the frame, the external region brightness detecting unit 433 changes all values of other eight pixels of the mask 10 among the pixels included in the frame, in addition to the pixel illustrated as 1 in the frame, to 1).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Bae with Kim to teach wherein when the difference is equal to or more than the reference value, the compensation circuit compensates for the deterioration in the pixels in the first region based on an amount of compensation in which gradient weight has been applied to surrounding pixels based on a pixel having the maximum value of the amount of compensation. The suggestion/motivation would have been to improve a display quality.

Regarding claim 4, Bae and Kim disclose the display device of claim 3. 
Bae further teaches wherein the compensation circuit compensates for the deterioration in the pixels (par [0015] [0078], data compensator 770A) in the second region (par [0073], which is measured at a last pixel among the pixels PX in the deterioration area of the display panel 100) using at least one of the minimum value, average value (par [0108], compensating the input image data IDATA using the average value of the first compensation data and the second compensation data), and maximum value of the amount of compensation.

Regarding claim 5, Bae and Kim disclose the display device of claim 1. 
Bae does not teach wherein the compensation circuit accumulates image data in a frame unit and selects the first region based on the accumulated data.

Kim teaches wherein the compensation circuit accumulates image data in a frame unit and selects the first region based on the accumulated data (par [0101], the logo block determiner uses an accumulation value of comparison values calculated for each frame and determining there is a logo).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Bae with Kim to teach wherein the compensation circuit accumulates image data in a frame unit and selects the first region based on the accumulated data. The suggestion/motivation would have been to improve a display quality.

Regarding claim 6, Bae and Kim disclose the display device of claim 5. 
Bae further teaches wherein the compensation circuit controls to periodically sense the degree of deterioration in the pixels in the selected first region (par [0057], the first sensing period may indicate a period for a sensing deterioration data of the organic light emitting diode OLED).

Regarding claim 7, Bae (Figs. 1, 3) discloses a display device comprising:
a display panel (par [0046], display panel 100) comprising pixels (PX) (par [0047], the display panel 100 may include a plurality of pixels PX);
a source driver (data driver 400) configured to provide the display panel with a data voltage based on image data (par [0050], the data driver 400 may provide a data signal to the pixels PX via the data lines DL1 through DLm based on a third control signal CTL3) and provide sensing data by sensing a degree of deterioration in pixels in the at least one first region (par [0073], measured at a first pixel among pixels PX in a deterioration area of a display panel 100) of the display panel (par [0051], the sensing circuit 500 may sense a sensing current flowing through the pixels PX according to a sensing reference voltage VSET (see FIG. 2) applied to the pixels PX to thereby measure respective deterioration of each of the pixels PX. The sensing circuit 500 may provide a sensing data SD corresponding to the sensing current to the controller 700); and
wherein the controller (controller 700) compensates for the deterioration in the pixels in the first region (par [0073], measured at a first pixel among pixels PX in a deterioration area of a display panel 100) and the second region (par [0073], which is measured at a last pixel among the pixels PX in the deterioration area of the display panel 100) using at least one of a minimum value, average value (par [0108], compensating the input image data IDATA using the average value of the first compensation data and the second compensation data), and maximum value of the amount of compensation based on a difference between the minimum value and the maximum value (par [0073], the sensing current variation ΔI may be set as a difference value corresponding to a difference between a sensing current I1 or I2 of the deteriorated pixel and the baseline.)
Bae does not teach:
a display panel comprising pixels and divided into at least one first region where deterioration is sensed and at least one second region where deterioration is not sensed;
 a controller configured to calculate an amount of compensation of each of the pixels in the first region using the sensing data generate compensation data for compensating for the deterioration in the pixels in the first region and the second region based on the amount of compensation, and correct the image data using the compensation data.
Kim (Figs. 3, 5, 6) teaches:
a display panel comprising pixels (pixels 50) and divided into at least one first region (par [0108], the edge is an outermost region of the logo region) where deterioration is sensed (par [0063], an edge detecting unit 432 that detects an edge corresponding to a boundary between the logo region and an external region of the logo region) and at least one second region (logo region or inner region of logo letters or picture) where deterioration is not sensed ([0120] disclose that “use only operation S604 and S609 of detecting the edge and external region”.  Thus, it is clear that the letter region or inner region of the logo whose degree of deterioration is not sensed); 
a controller (timing controller 400) configured to calculate an amount of compensation of each of the pixels in the first region (par [0108], e.g. edge region, the edge is an outermost region of the logo region) using the sensing data (par [0063], [0081]), generate compensation data for compensating for the deterioration in the pixels in the first region ([0110] discloses that “a logo is composed of letters or a figure, and an edge of the letters or figure”, [0013] discloses that “in a second process, the edge detecting unit 432 performs a differential operation on the profile curve to detect pixels, corresponding to a portion having a differential value higher than a predetermined threshold value, as an edge” and [0115] discloses that “the brightness compensating unit 435 reduces a brightness of the logo region including the edge, and thus prevents a deterioration of the logo region in operation S608”) and the second region based on the amount of compensation,  and correct the image data using the compensation data  (par [0120] discloses that “when the present invention uses only operation S604 of detecting the edge, operation S608 of compensating for a brightness may be performed immediately after the edge is detected by the edge detecting unit 432.”  Thus, it is clear that the edge region is sensed while the inner region of the logo is not sensed and both regions (edge region and inner region of the logo) are compensated in stepS608).  
 
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Bae with Kim to teach a display panel comprising pixels and divided into at least one first region where deterioration is sensed and at least one second region where deterioration is not sensed; a controller configured to calculate an amount of compensation of each of the pixels in the first region using the sensing data generate compensation data for compensating for the deterioration in the pixels in the first region and the second region based on the amount of compensation, and correct the image data using the compensation data. The suggestion/motivation would have been to improve a display quality.

Regarding claim 8, Bae and Kim disclose the display device of claim 7. 
Bae (Fig. 1) further teaches wherein the source driver (data driver 400) comprises a sensing circuit (sensing circuit 500) configured to provide the sensing data by sensing the degree of deterioration in the pixels in the first region (par [0051]).

Regarding claim 9, Bae and Kim disclose the display device of claim 7. 
Bae further teaches wherein when the difference is less than a reference value (par [0017], compensate the input image data by the second compensation data when the grayscale value of the input image data is less than or equal to the threshold grayscale value), the compensation circuit (par [0015] [0078], data compensator 770A) compensates for the deterioration in the pixels in the first region (par [0073], measured at a first pixel among pixels PX in a deterioration area of a display panel 100) and the second region (par [0073], which is measured at a last pixel among the pixels PX in the deterioration area of the display panel 100) using at least one of the minimum value, average value (par [0108], compensating the input image data IDATA using the average value of the first compensation data and the second compensation data), and maximum value of the amount of compensation. 

Regarding claim 10, Bae and Kim disclose the display device of claim 7. 
Bae does not teach wherein when the difference is equal to or more than the reference value, the controller generates the compensation data for compensating for the deterioration in the pixels in the first region based on an amount of compensation in which gradient weight has been applied to surrounding pixels based on a pixel having the maximum value of the amount of compensation.
Kim teaches wherein when the difference is equal to or more than the reference value (par [0083], when the pixel difference value between the two pieces of input video data is greater than or equal to the predetermined threshold value, the block accumulator may set a value of each of the pixels to 1), the controller (timing controller 400) generates the compensation data for compensating for the deterioration in the pixels in the first region (edge region) based on an amount of compensation in which gradient weight has been applied to surrounding pixels based on a pixel having the maximum value of the amount of compensation ([0132], When a pixel composing a central portion of the mask 10 is disposed at a pixel (i.e., a pixel included in the logo region) illustrated as 1 in the frame, the external region brightness detecting unit 433 changes all values of other eight pixels of the mask 10 among the pixels included in the frame, in addition to the pixel illustrated as 1 in the frame, to 1).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Bae with Kim to teach wherein when the difference is equal to or more than the reference value, the controller generates the compensation data for compensating for the deterioration in the pixels in the first region based on an amount of compensation in which gradient weight has been applied to surrounding pixels based on a pixel having the maximum value of the amount of compensation. The suggestion/motivation would have been to improve a display quality.

Regarding claim 11, Bae and Kim disclose the display device of claim 10. 
Bae further teaches wherein the controller (controller 700) generates the compensation data for compensating for the deterioration in the pixels in the second region (par [0073], which is measured at a last pixel among the pixels PX in the deterioration area of the display panel 100) using at least one of the minimum value, average value (par [0108], compensating the input image data IDATA using the average value of the first compensation data and the second compensation data), and maximum value of the amount of compensation.

Regarding claim 12, Bae and Kim disclose the display device of claim 7. 
Bae does not teach wherein the controller accumulates image data in a frame unit and selects the first region based on the accumulated data.
Kim teaches wherein the controller (timing controller 400) accumulates image data in a frame unit and selects the first region (logo region) based on the accumulated data (par [0101], the logo block determiner uses an accumulation value of comparison values calculated for each frame and determining there is a logo).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Bae with Kim to teach wherein the controller accumulates image data in a frame unit and selects the first region based on the accumulated data. The suggestion/motivation would have been to improve a display quality.

Regarding claim 13, Bae and Kim disclose the display device of claim 7. 
Bae (Fig. 1) further teaches wherein the controller (controller 700) comprises a compensation circuit (data compensator 770A) configured to generate the compensation data using the sensing data (par [0052]) and correct the image data using the compensation data (par [0052]).

Regarding claim 14, Bae (Figs. 1, 3) discloses a source driver comprising:
a data driver (data driver 400) configured to provide a display panel with a data voltage based on image data (par [0050]and [0052]);
a sensing circuit (sensing circuit 500) configured to provide sensing data by sensing a degree of deterioration in pixels in the at least one first region of the display panel (par [0051]); and
wherein the compensation circuit compensates for the deterioration in the pixels (par [0015] [0078], data compensator 770A) in the first region (par [0073], measured at a first pixel among pixels PX in a deterioration area of a display panel 100) and the second region (par [0073], which is measured at a last pixel among the pixels PX in the deterioration area of the display panel 100) using at least one of a minimum value, average value (par [0108], compensating the input image data IDATA using the average value of the first compensation data and the second compensation data), and maximum value of the amount of compensation based on a difference between the minimum value and the maximum value (par [0073], the sensing current variation ΔI may be set as a difference value corresponding to a difference between a sensing current I1 or I2 of the deteriorated pixel and the baseline.)
Bae does not teach:
a data driver configured to provide a display panel, which comprises pixels and is divided into at least one first region where deterioration is sensed and at least one second region where deterioration is not sensed, with a data voltage based on image data;
 a compensation circuit configured to calculate an amount of compensation of each of the pixels in the first region using the sensing data, generate compensation data for compensating for the deterioration in the pixels in the first region and the second region based on the amount of compensation, and correct an input image signal using the compensation data.
 Kim teaches:
A data driver configured to provide a display panel, which comprises pixels (pixels 50) and is divided into at least one first region (par [0108], the edge is an outermost region of the logo region) where deterioration is sensed (par [0063], an edge detecting unit 432 that detects an edge corresponding to a boundary between the logo region and an external region of the logo region) and at least one second region (inner region of the logo letters or pictures) where deterioration is not sensed ([0120] disclose that “use only operation S604 of detecting the edge and.  Thus, it is clear that the  inner region of the logo where degree of deterioration is not sensed), with a data voltage based on image data (par [0053]); 
 a compensation circuit (par [0063], compensating unit 435) configured to calculate an amount of compensation of each of the pixels in the first region (par [0108], e.g. edge region, the edge is an outermost region of the logo region) using the sensing data and compensate for the deterioration in the pixels in the first region  (par [0110] discloses that “a logo is composed of letters or a figure, and an edge of the letters or figure”, [0013] discloses that “in a second process, the edge detecting unit 432 performs a differential operation on the profile curve to detect pixels, corresponding to a portion having a differential value higher than a predetermined threshold value, as an edge” and [0115] discloses that “the brightness compensating unit 435 reduces a brightness of the logo region including the edge, and thus prevents a deterioration of the logo region in operation S608”) and the second region based on the amount of compensation and correct an input image signal using the compensation data (e.g. letter, logo region) based on the amount of compensation par [0120] discloses that “when the present invention uses only operation S604 of detecting the edge, operation S608 of compensating for a brightness may be performed immediately after the edge is detected by the edge detecting unit 432.”  Thus, it is clear that the edge region is sensed while the inner region of the logo is not sensed and both regions (edge region and inner region of the logo) are compensated in stepS608).  
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Bae with Kim to teach a data driver configured to provide a display panel, which comprises pixels and is divided into at least one first region where deterioration is sensed and at least one second region where deterioration is not sensed, with a data voltage based on image data; a compensation circuit configured to calculate an amount of compensation of each of the pixels in the first region using the sensing data, generate compensation data for compensating for the deterioration in the pixels in the first region and the second region based on the amount of compensation, and correct an input image signal using the compensation data. The suggestion/motivation would have been to improve a display quality.

Regarding claim 15, Bae and Kim disclose the source driver of claim 14. 
Bae further teaches wherein when the difference is less than a reference value (par [0017], compensate the input image data by the second compensation data when the grayscale value of the input image data is less than or equal to the threshold grayscale value), the compensation circuit (par [0015] [0078], data compensator 770A) compensates for the deterioration in the pixels in the first region (par [0073], measured at a first pixel among pixels PX in a deterioration area of a display panel 100) and the second region (par [0073], which is measured at a last pixel among the pixels PX in the deterioration area of the display panel 100) using at least one of the minimum value, average value (par [0108], compensating the input image data IDATA using the average value of the first compensation data and the second compensation data), and maximum value of the amount of compensation. 

Regarding claim 16, Bae and Kim disclose the source driver of claim 14. 
Bae does not teach wherein when the difference is equal to or more than the reference value, the compensation circuit compensates for the deterioration in the pixels in the first region based on an amount of compensation in which gradient weight has been applied to surrounding pixels based on a pixel having the maximum value of the amount of compensation.
Kim teaches wherein when the difference is equal to or more than the reference value (par [0083], when the pixel difference value between the two pieces of input video data is greater than or equal to the predetermined threshold value, the block accumulator may set a value of each of the pixels to 1), the compensation circuit (compensating unit 435) compensates for the deterioration in the pixels in the first region (edge region) based on an amount of compensation in which gradient weight (brightness of external region) has been applied to surrounding pixels based on a pixel having the maximum value of the amount of compensation([0132], When a pixel composing a central portion of the mask 10 is disposed at a pixel (i.e., a pixel included in the logo region) illustrated as 1 in the frame, the external region brightness detecting unit 433 changes all values of other eight pixels of the mask 10 among the pixels included in the frame, in addition to the pixel illustrated as 1 in the frame, to 1). ).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Bae with Kim to teach wherein when the difference is equal to or more than the reference value, the compensation circuit compensates for the deterioration in the pixels in the first region based on an amount of compensation in which gradient weight has been applied to surrounding pixels based on a pixel having the maximum value of the amount of compensation. The suggestion/motivation would have been to improve a display quality.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGAN T. PHAM-LU whose telephone number is (571)270-1889. The examiner can normally be reached M-F 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH D. NGUYEN can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGAN T. PHAM-LU/Examiner, Art Unit 2691     

/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691